Murphy, P. J., and Kupferman, J., dissent in part in a memorandum by Kupferman, J., as follows:
We would reduce the penalty to a suspension for 10 days, as recommended by the Administrative Judge, Patrick W. Mc-Ginley. The question here was whether the petitioner-appellant appeared at the respondent’s Manhattan information center and "badged in” (similar to punching in), as required. The finding that someone else badged in for him is confirmed. However, the proof demonstrated, as testified to, among others, by an employee at the Manhattan center, that the petitioner was actually present shortly after the required badge in time. Inasmuch as there was little or no work for these longshoremen, the whole purpose of the badge in was to assure their presence in order for them to participate in the guaranteed annual income (GAI), which was a form of unemployment insurance for workers on the piers. We have no quarrel with the necessity of imposing some penalty. However, six months, which would be the equivalent of some $10,000, while possibly a strong deterrent for others, is clearly excessive as applied to this petitioner.